PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SMITH BALUCH LLP/MIT
376 BOYLSTON ST
STE 401
BOSTON, MA 02116





In re ATHANASSIADIS, Athanasios
Appl No.: 16/116,561
Filed: 29 Aug 2018
For:  Optical Breakdown Acoustic Transducer
:::::

DECISION ON PETITION TO WITHDRAW FINALITY OF OFFICE ACTION UNDER 37 CFR 1.181




This is a decision on the petition filed March 11, 2021, requesting that the finality of the Office Action of February 25, 2021 be withdrawn.

The petition is GRANTED.

The petitioner asserts that the Final Office Action, issued on February 25, 2021, was made final prematurely because it contains a new ground of rejection for claims 11-14 that was not necessitated by Applicant's amendment or based on information in an Information Disclosure Statement filed during the period set forth in 37 C.F.R § 1.97(c). The petition therefore requested that the finality of the Office Action of February 25, 2021 was improper pursuant to MPEP 706.07(a) and should be withdrawn. 

A review of the application file record reveals that the amendment filed December 15, 2020 did not amend claims 11-14. Further, a new rejection of independent claim 11 to Bratchenia in view of Kawata was introduced in the Final Office Action of February 25, 2021. Because claims 11-14 had the same scope as the previous office action, the new rejection to Bratchenia in view of Kawata constituted a new ground of rejection that was not necessitated by applicant's amendment of December 15, 2020. Pursuant to MPEP 706.07(a), the Office Action of December 16, 2020 may not properly be made final. 

For the above stated reason, the petition is granted. 



Telephone inquiries should be directed to Peter Macchiarolo, Supervisory Patent Examiner, at (571) 272-2375.


 /TASHIANA R ADAMS/ Director, Technology Center 2800                                                                                                                                                                                                       _______________________
Tashiana Adams, Director
Technology Center 2800
Semiconductors, Electrical and Optical 
       Systems and Components


TA/pm:lf

/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800